DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 27 April 2022.
Claims 1, 5, 6, 12, 16, 23, 27, 28, and 30 were amended.
Claims 9 and 20 were cancelled.
Claims 1-8, 10-19, and 21-30 are pending in this Office Action.


Response to Amendment
Applicants’ amendments and arguments with respect to claims 1-8, 10-19, and 21-30 filed on 27 April 2022 have been fully considered but they are deemed to be moot in view of the new grounds of rejection. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 30 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (U.S. 10,623,550).

With respect claim 30, Yu teaches a user equipment computing device (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18), comprising: means for determining whether (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) the user equipment computing device (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) received no user input (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) for at least a predetermined number of notifications, wherein the predetermined number of notifications (Yu, Fig. 4D, element 407; col. 9, lines 37-40); and means for configuring (Yu, Fig. 4D, elements 405 and 410; col. 9, lines 41-45) a remote computing device (Yu, Fig. 4D, element 410; col. 7, lines 46-47) to perform a notification function (Yu, Fig. 4D, elements 410, 420; Fig. 4E, elements 410, 430; Fig. 4F, elements 410, 435; col. 9, lines 55-67) on behalf of the user equipment computing device (Yu, Fig. 4D, elements 405 and 407; col. 9, lines 36-67) in response to determining that (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) the user equipment computing device (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) received no user input (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) for at least the predetermined number of notifications (Yu, Fig. 4D, element 407; col. 9, lines 37-40).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-14, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yu and further in view of Siddiq (U.S. 10,491,962).

With respect claim 1, Yu teaches a method executed by a processor (Yu, col. 2, lines 5-25) of user equipment (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18) for ensuring a user receives notifications (Yu, col. 1, lines 41-45 and 53-55; and col. 9, lines 36-40), comprising: determining whether (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) the user equipment (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) received no user input (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) for at least a predetermined number of notifications (Yu, Fig. 4D, element 407; col. 9, lines 37-40),; and configuring (Yu, Fig. 4D, elements 405 and 410; col. 9, lines 41-45) a remote computing device (Yu, Fig. 4D, element 410; col. 7, lines 46-47) to perform a notification function (Yu, Fig. 4D, elements 410, 420; Fig. 4E, elements 410, 430; Fig. 4F, elements 410, 435; col. 9, lines 55-67) on behalf of the user equipment (Yu, Fig. 4D, elements 405 and 407; col. 9, lines 36-67) in response to determining that (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) user equipment (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) received no user input (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) for at least the predetermined number of notifications (Yu, Fig. 4D, element 407; col. 9, lines 37-40).
Yu does not explicitly teach wherein the predetermined number of notifications is at least two.
However, Siddiq teaches wherein the predetermined number of notifications is at least two (Siddiq, Fig. 2, elements 217; col. 4, lines 32-48; col. 6, line 64 – col. 7, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of Siddiq in order to enable wherein the predetermined number of notifications is at least two. One would be motivated to do so in order to enable the media guidance application to present a notification to a user for an event that is deemed important to the user, thus, the system may intelligently notify the user of pertinent events (Siddiq, col. 2, line 1 – col. 3, line 6).

With respect to claim 2, the combination of Yu and Siddiq teaches the invention described in claim 1, including the method wherein configuring (Yu, Fig. 4D, elements 405 and 410; col. 9, lines 41-45) the remote computing device (Yu, Fig. 4D, element 410; col. 7, lines 46-47) to perform a notification function (Yu, Fig. 4D, elements 410, 420; Fig. 4E, elements 410, 430; Fig. 4F, elements 410, 435; col. 9, lines 55-67) on behalf of the user equipment (Yu, Fig. 4D, elements 405 and 407; col. 9, lines 36-67) comprises transmitting a delegation message (Yu, col. 8, lines 9-10 and 12-14) configured to cause the remote computing device (Yu, Fig. 4D, element 410; col. 7, lines 46-47) to perform the notification function on behalf of (Yu, Fig. 4D, elements 410, 420; Fig. 4E, elements 410, 430; Fig. 4F, elements 410, 435; col. 9, lines 55-67) the user equipment (Yu, Fig. 4D, elements 405 and 407; col. 9, lines 36-67).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 3, the combination of Yu and Siddiq teaches the invention described in claim 1, including the method wherein configuring (Yu, Fig. 4D, elements 405 and 410; col. 9, lines 41-45) the remote computing device (Yu, Fig. 4D, element 410; col. 7, lines 46-47) to perform the notification function (Yu, Fig. 4D, elements 410, 420; Fig. 4E, elements 410, 430; Fig. 4F, elements 410, 435; col. 9, lines 55-67) on behalf of the user equipment (Yu, Fig. 4D, elements 405 and 407; col. 9, lines 36-67) comprises implementing call- forwarding from (Yu, col. 8, lines 9-14) the user equipment (Yu, Fig. 4D, elements 405 and 407; col. 9, lines 36-67) to the remote computing device (Yu, Fig. 4D, element 410; col. 7, lines 46-47).
The combination of references is made under the same rationale as claim 1 above.

With respect claim 12, Yu teaches a user equipment computing device (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18), comprising: a transceiver; a memory; and a processor coupled to the transceiver and the memory, and configured with the processor-executable instructions to: determine whether (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) the user equipment (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) received no user input (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) for at least a predetermined number of notifications (Yu, Fig. 4D, element 407; col. 9, lines 37-40); and configure (Yu, Fig. 4D, elements 405 and 410; col. 9, lines 41-45) a remote computing device (Yu, Fig. 4D, element 410; col. 7, lines 46-47) to perform a notification function (Yu, Fig. 4D, elements 410, 420; Fig. 4E, elements 410, 430; Fig. 4F, elements 410, 435; col. 9, lines 55-67) on behalf of the user equipment computing device (Yu, Fig. 4D, elements 405 and 407; col. 9, lines 36-67) in response to determining that (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) user equipment computing device (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) received no user input (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) for at least the predetermined number of notifications (Yu, Fig. 4D, element 407; col. 9, lines 37-40).
Yu does not explicitly teach wherein the predetermined number of notifications is at least two.
However, Siddiq teaches wherein the predetermined number of notifications is at least two (Siddiq, Fig. 2, elements 217; col. 4, lines 32-48; col. 6, line 64 – col. 7, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of Siddiq in order to enable wherein the predetermined number of notifications is at least two. One would be motivated to do so in order to enable the media guidance application to present a notification to a user for an event that is deemed important to the user, thus, the system may intelligently notify the user of pertinent events (Siddiq, col. 2, line 1 – col. 3, line 6).

With respect claim 23, Yu teaches a non-transitory processor-readable medium having stored thereon processor-executable instructions configured to cause a processor of a user equipment computing device to perform operations, for maintaining an information interface for contact information, comprising: determining whether (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) the user equipment computing device (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) received no user input (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) for at least a predetermined number of notifications (Yu, Fig. 4D, element 407; col. 9, lines 37-40); and configuring (Yu, Fig. 4D, elements 405 and 410; col. 9, lines 41-45) a remote computing device (Yu, Fig. 4D, element 410; col. 7, lines 46-47) to perform a notification function (Yu, Fig. 4D, elements 410, 420; Fig. 4E, elements 410, 430; Fig. 4F, elements 410, 435; col. 9, lines 55-67) on behalf of the user equipment computing device (Yu, Fig. 4D, elements 405 and 407; col. 9, lines 36-67) in response to determining that (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) user equipment computing device (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) received no user input (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) for at least the predetermined number of notifications (Yu, Fig. 4D, element 407; col. 9, lines 37-40).
Yu does not explicitly teach wherein the predetermined number of notifications is at least two.
However, Siddiq teaches wherein the predetermined number of notifications is at least two (Siddiq, Fig. 2, elements 217; col. 4, lines 32-48; col. 6, line 64 – col. 7, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of Siddiq in order to enable wherein the predetermined number of notifications is at least two. One would be motivated to do so in order to enable the media guidance application to present a notification to a user for an event that is deemed important to the user, thus, the system may intelligently notify the user of pertinent events (Siddiq, col. 2, line 1 – col. 3, line 6).

Claims 13, 14, 24, and 25 do not teach or define any new limitations above claims 2 and 3 and therefore are rejected for similar reasons.


Claims 4-6, 15-17, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Siddiq and further in view of Huttunen et al. (U.S. 9,232,348).

With respect to claim 4, Yu teaches the invention described in claim 1, including the method further comprising: determining whether a communication link is available to one or more remote computing devices in response to (Yu, col. 7, lines 21-37) determining that (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) the user equipment (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) received no user input (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) during the predetermined number of notifications (Yu, Fig. 4D, element 407; col. 9, lines 37-40); transmitting an inquiry to determine whether (Yu, col. 7, lines 58-62) a selected computing device (Yu, Fig. 4A, element 410; col. 7, lines 58-62) can perform the notification function on behalf of the user equipment (Yu, col. 10, lines 15-21) in response to (Yu, col. 7, lines 21-37) determining that (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) the communication link is available to one or more remote computing devices (Yu, col. 7, lines 21-37); can perform the notification function (Yu, Fig. 4D, elements 410, 420; Fig. 4E, elements 410, 430; Fig. 4F, elements 410, 435; col. 9, lines 55-67) on behalf of the user equipment (Yu, Fig. 4D, elements 405 and 407; col. 9, lines 36-67), wherein configuring (Yu, Fig. 4D, elements 405 and 410; col. 9, lines 41-45) the remote computing device (Yu, Fig. 4D, element 410; col. 7, lines 46-47) to perform the notification function (Yu, Fig. 4D, elements 410, 420; Fig. 4E, elements 410, 430; Fig. 4F, elements 410, 435; col. 9, lines 55-67) on behalf of the user equipment (Yu, Fig. 4D, elements 405 and 407; col. 9, lines 36-67).
Yu does not explicitly teach wherein the predetermined number of notifications is at least two.
However, Siddiq teaches wherein the predetermined number of notifications is at least two (Siddiq, Fig. 2, elements 217; col. 4, lines 32-48; col. 6, line 64 – col. 7, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of Siddiq in order to enable wherein the predetermined number of notifications is at least two. One would be motivated to do so in order to enable the media guidance application to present a notification to a user for an event that is deemed important to the user, thus, the system may intelligently notify the user of pertinent events (Siddiq, col. 2, line 1 – col. 3, line 6).
The combination of Yu and Siddiq does not explicitly teach receiving an acceptance message from the selected computing device indicating the selected computing device; and is performed further in response to receiving the acceptance message from the selected computing device.
However, Huttunen teaches receiving an acceptance message from the selected computing device indicating the selected computing device (Huttunen, Fig. 4C, element 403; col. 39, lines 55-61); and is performed further in response to receiving the acceptance message from the selected computing device (Huttunen, Fig. 4C, element 403; col. 39, lines 55-61).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yu and Siddiq in view of Huttunen in order to enable receiving an acceptance message from the selected computing device indicating the selected computing device; and is performed further in response to receiving the acceptance message from the selected computing device. One would be motivated to do so in order to enable intelligent and automatic connection activation in wireless docking, notification based on user proximity to a peripheral device in wireless docking, and redirection of data transmission between peripheral devices in wireless docking (Huttunen, col. 2, lines 21-24).

With respect to claim 5, the combination of Yu, Siddiq, and Huttunen teaches the invention described in claim 4, including the method further comprising determining whether the selected computing device is a power-connected computing device (Huttunen, col. 10, lines 21-35), wherein configuring (Yu, Fig. 4D, elements 405 and 410; col. 9, lines 41-45) a remote computing device (Yu, Fig. 4D, element 410; col. 7, lines 46-47) to perform a notification function (Yu, Fig. 4D, elements 410, 420; Fig. 4E, elements 410, 430; Fig. 4F, elements 410, 435; col. 9, lines 55-67) on behalf of the user equipment (Yu, Fig. 4D, elements 405 and 407; col. 9, lines 36-67) in response to determining that (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) the user equipment (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) received no user input (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) during a predetermined number of notifications (Yu, Fig. 4D, element 407; col. 9, lines 37-40) comprises configuring the selected computing device (Yu, Fig. 4A, element 410; col. 7, lines 58-62) to perform the notification function (Yu, col. 10, lines 15-21) on behalf of the user equipment (Yu, Fig. 4D, elements 405 and 407; col. 9, lines 36-67) in response to (Yu, col. 7, lines 21-37) determining that (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) the user equipment (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) received no user input (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) for at least the predetermined number of notifications (Yu, Fig. 4D, element 407; col. 9, lines 37-40) and that the selected computing device is a power-connected computing device (Huttunen, col. 10, lines 21-35).
The combination of references is made under the same rationale as claim 4 above.

With respect to claim 6, the combination of Yu, Siddiq, and Huttunen teaches the invention described in claim 4, including the method further comprising determining whether the selected computing device has a battery level above a predetermined threshold (Huttunen, col. 9, lines 54-65 and col. 21, lines 42-50), wherein configuring (Yu, Fig. 4D, elements 405 and 410; col. 9, lines 41-45) a remote computing device (Yu, Fig. 4D, element 410; col. 7, lines 46-47) to perform a notification function (Yu, Fig. 4D, elements 410, 420; Fig. 4E, elements 410, 430; Fig. 4F, elements 410, 435; col. 9, lines 55-67) on behalf of the user equipment (Yu, Fig. 4D, elements 405 and 407; col. 9, lines 36-67) in response to determining that (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) the user equipment (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) received no user equipment (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) for at least a predetermined number of notifications (Yu, Fig. 4D, element 407; col. 9, lines 37-40) comprises configuring the selected computing device (Yu, Fig. 4A, element 410; col. 7, lines 58-62) to perform the notification function on behalf of the user equipment (Yu, col. 10, lines 15-21) in response to (Yu, col. 7, lines 21-37) determining that (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) the selected computing device has a battery level above a predetermined threshold (Huttunen, col. 9, lines 54-65 and col. 21, lines 42-50).
The combination of references is made under the same rationale as claim 4 above.

Claims 15-17 and 26-28 do not teach or define any new limitations above claims 4-6 and therefore are rejected for similar reasons.
Claims 7, 18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Siddiq in view of Cherubini (U.S. 9,531,651) and further in view of Huttunen.

With respect to claim 7, Yu teaches the invention described in claim 1, including the method further comprising: determining that the notification (Yu, col. 1, lines 41-45 and 53-55; and col. 9, lines 36-40) will not be received by the user of (Yu, col. 9, lines 36-40) the user equipment (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40).
Yu does not explicitly teach wherein the predetermined number of notifications is at least two.
However, Siddiq teaches wherein the predetermined number of notifications is at least two (Siddiq, Fig. 2, elements 217; col. 4, lines 32-48; col. 6, line 64 – col. 7, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of Siddiq in order to enable wherein the predetermined number of notifications is at least two. One would be motivated to do so in order to enable the media guidance application to present a notification to a user for an event that is deemed important to the user, thus, the system may intelligently notify the user of pertinent events (Siddiq, col. 2, line 1 – col. 3, line 6).
The combination of Yu and Siddiq does not explicitly teach determining whether a battery charge state of the user equipment is at or below a low-level threshold.
However, Cherubini teaches determining whether a battery charge state of the user equipment is at or below a low-level threshold (Cherubini, col. 7, lines 37-42 and col. 21, lines 42-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yu and Siddiq in view of Cherubini in order to enable determining whether a battery charge state of the user equipment is at or below a low-level threshold. One would be motivated to do so in order to enable increasing the likelihood that the notification will be displayed to the user and perceived by the user (Cherubini, col. 3, lines 2-3).
The combination of Yu, Siddiq, and Cherubini does not explicitly teach in response to determining that the battery charge state of the user equipment is at or below the low-level threshold.
However, Huttunen teaches in response to determining that the battery charge state of the user equipment is at or below the low-level threshold (Huttunen, col. 9, lines 54-65 and col. 21, lines 42-50).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu, Siddiq, and Cherubini in view of Huttunen in order to enable in response to determining that the battery charge state of the user equipment is at or below the low-level threshold. One would be motivated to do so in order to enable intelligent and automatic connection activation in wireless docking, notification based on user proximity to a peripheral device in wireless docking, and redirection of data transmission between peripheral devices in wireless docking (Huttunen, col. 2, lines 21-24).

Claims 18 and 29 do not teach or define any new limitations above claim 7 and therefore are rejected for similar reasons.


Claims 8, 10, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Siddiq and further in view of Cherubini.

With respect to claim 8, Yu teaches the invention described in claim 1, including a method executed by a processor (Yu, col. 2, lines 5-25) of user equipment (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18) for ensuring a user receives notifications (Yu, col. 1, lines 41-45 and 53-55; and col. 9, lines 36-40), comprising: determining whether (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) the user equipment (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) received no user input (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) during a predetermined number of notifications (Yu, Fig. 4D, element 407; col. 9, lines 37-40); and configuring (Yu, Fig. 4D, elements 405 and 410; col. 9, lines 41-45) a remote computing device (Yu, Fig. 4D, element 410; col. 7, lines 46-47) to perform a notification function (Yu, Fig. 4D, elements 410, 420; Fig. 4E, elements 410, 430; Fig. 4F, elements 410, 435; col. 9, lines 55-67) on behalf of the user equipment (Yu, Fig. 4D, elements 405 and 407; col. 9, lines 36-67) in response to determining that (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) user equipment (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) received no user input (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) during the predetermined number of notifications (Yu, Fig. 4D, element 407; col. 9, lines 37-40).
Yu does not explicitly teach wherein the predetermined number of notifications is at least two.
However, Siddiq teaches wherein the predetermined number of notifications is at least two (Siddiq, Fig. 2, elements 217; col. 4, lines 32-48; col. 6, line 64 – col. 7, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of Siddiq in order to enable wherein the predetermined number of notifications is at least two. One would be motivated to do so in order to enable the media guidance application to present a notification to a user for an event that is deemed important to the user, thus, the system may intelligently notify the user of pertinent events (Siddiq, col. 2, line 1 – col. 3, line 6).
The combination of Yu and Siddiq does not explicitly teach the method further comprising: determining whether the user equipment is in a silent mode; and determining that the notification will not be received by the user of the user equipment in response to determining that the user equipment is in the silent mode.
However, Cherubini teaches the method further comprising: determining whether the user equipment is in a silent mode (Cherubini, col. 1, lines 31-34); and determining that the notification will not be received by the user of the user equipment (Cherubini, col. 7, lines 34-47) in response to determining that the user equipment is in the silent mode (Cherubini, col. 1, lines 31-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yu and Siddiq in view of Cherubini in order to enable the method further comprising: determining whether the user equipment is in a silent mode; and determining that the notification will not be received by the user of the user equipment in response to determining that the user equipment is in the silent mode. One would be motivated to do so in order to enable increasing the likelihood that the notification will be displayed to the user and perceived by the user (Cherubini, col. 3, lines 2-3).

With respect to claim 10, the combination of Yu, Siddiq, and Cherubini teaches the invention described in claim 1, including the method further comprising determining whether the user equipment is within a pre-notification period before a scheduled notification (Cherubini, col. 7, lines 1-33), wherein configuring the remote computing device (Yu, Fig. 4D, elements 405 and 410; col. 9, lines 41-45) to perform the notification function (Yu, Fig. 4D, elements 410, 420; Fig. 4E, elements 410, 430; Fig. 4F, elements 410, 435; col. 9, lines 55-67) is performed further in response to determining that the user equipment is within the pre-notification period (Cherubini, col. 7, lines 1-33).
The combination of references is made under the same rationale as claim 8 above.

Claims 10, 19, and 21 do not teach or define any new limitations above claim 8 and therefore are rejected for similar reasons.


Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Siddiq and further in view of Davenport et al. (U.S. 8,880,627).

With respect to claim 11, Yu teaches the invention described in claim 1, including a method executed by a processor (Yu, col. 2, lines 5-25) of user equipment (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18) for ensuring a user receives notifications (Yu, col. 1, lines 41-45 and 53-55; and col. 9, lines 36-40), comprising: determining whether (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) the user equipment (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) received no user input (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) during a predetermined number of notifications (Yu, Fig. 4D, element 407; col. 9, lines 37-40); and configuring (Yu, Fig. 4D, elements 405 and 410; col. 9, lines 41-45) a remote computing device (Yu, Fig. 4D, element 410; col. 7, lines 46-47) to perform a notification function (Yu, Fig. 4D, elements 410, 420; Fig. 4E, elements 410, 430; Fig. 4F, elements 410, 435; col. 9, lines 55-67) on behalf of the user equipment (Yu, Fig. 4D, elements 405 and 407; col. 9, lines 36-67) in response to determining that (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) user equipment (Yu, Fig. 1; col. 2, lines 5-25 and col. 5, lines 17-18; and Fig. 4D element 405; col. 9, lines 35-40) received no user input (Yu, col. 12, lines 17-20 and col. 9, lines 37-40) during the predetermined number of notifications (Yu, Fig. 4D, element 407; col. 9, lines 37-40).
Yu does not explicitly teach wherein the predetermined number of notifications is at least two.
However, Siddiq teaches wherein the predetermined number of notifications is at least two (Siddiq, Fig. 2, elements 217; col. 4, lines 32-48; col. 6, line 64 – col. 7, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of Siddiq in order to enable wherein the predetermined number of notifications is at least two. One would be motivated to do so in order to enable the media guidance application to present a notification to a user for an event that is deemed important to the user, thus, the system may intelligently notify the user of pertinent events (Siddiq, col. 2, line 1 – col. 3, line 6).
The combination of Yu and Siddiq doesn’t teach the method further comprising: determining whether an updated state of the user equipment indicates the notification will be received by the user of the user equipment; and transmitting a revocation message to the remote computing device indicating that the remote computing device should not perform the notification function on behalf of the user equipment in response to determining that the updated state of the user equipment indicates the will be received by the user of the user equipment.
However, Davenport teaches the method further comprising: determining whether an updated state of the user equipment indicates the notification will be received by the user of the user equipment; and transmitting a revocation message to the remote computing device indicating that the remote computing device should not perform the notification function on behalf of the user equipment in response to determining that the updated state of the user equipment indicates the will be received by the user of the user equipment (Davenport, col. 9, lines 58-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yu and Siddiq in view of Davenport in order to enable the method further comprising: determining whether an updated state of the user equipment indicates the notification will be received by the user of the user equipment; and transmitting a revocation message to the remote computing device indicating that the remote computing device should not perform the notification function on behalf of the user equipment in response to determining that the updated state of the user equipment indicates the will be received by the user of the user equipment. One would be motivated to do so in order to avoid overwhelming the user with duplicate messages (Davenport, col. 11, lines 37-38).

Claim 22 does not teach or define any new limitations above claim 11 and therefore is rejected for similar reasons.



Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

May 16, 2022